Citation Nr: 1046691	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-22 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1970 to June 1972 
and September 1972 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified in a Video Conference hearing before the 
undersigned Veterans Law Judge in June 2010; a transcript of that 
hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a June 2005 VA Psychological Consult, it was noted that the 
Veteran was seeking Social Security Administration (SSA) 
disability benefits.  The record does not disclose whether the 
Veteran was awarded those benefits; however, since those records 
may potentially be relevant to the Veteran's claim for service 
connection, efforts to obtain the relevant SSA records should be 
made on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. 
Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

The Board notes that the RO requested verification of the 
Veteran's claimed stressor of a shipmate injuring himself on a 
gun mount in October 1970.  While the Veteran claimed this 
occurred while under enemy fire, that aspect of the stressor was 
not verified.  Rather, it was noted that the injury to the man 
occurred while he was test firing the prior to conducting 
harassment and interdiction fire.  

The Veteran also reported that in that in July 1971 he was 
returning from Vung Tau, Vietnam in a "papa" boat when a bomb 
was dropped and shrapnel hit his boat.  He also indicated that 
his ship, the USS Vernon County (LST-1161), supported Navy SEALS 
in their mission to rescue some POWs in September 1971 from Laos, 
Cambodia.  No attempt to verify these two incidents has been 
made.  Thus, on remand an attempt should be made to verify these 
incidents through official sources.  See 38 U.S.C.A. § 5103A(b) 
(West 2002); 38 C.F.R. § 3.159(c) (2009).

Moreover, the Board notes that the Veteran asserts that he was a 
combat Veteran because he engaged in combat with the enemy as a 
result of his service in general quarters on the USS Vernon 
County from October 1970 to June 1972.  The Board also notes that 
the histories of the ship that are of record indicate that the 
USS Vernon County earned 3 Navy Unit Commendations and 13 Battle 
Stars (Engagement Stars) as a result of its service in Vietnam.  
However, the dates for the combat action for which those awards 
were given are not in the record.  Thus, on remand an attempt to 
verify whether the actions resulting in those awards occurred 
while the Veteran was serving on the USS Vernon County should be 
made.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 
3.159(c) (2009).

It is noted that, effective July 13, 2010, VA has amended its 
adjudication regulations governing service connection for PTSD.  
The revised regulation indicates that if a stressor claimed by a 
veteran is related to that veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that a veteran's symptoms are related to 
the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of that 
veteran's service, a veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  "[F]ear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) 
(to be codified at 38 C.F.R. § 3.304(f)(3)).  The ship history of 
the USS Vernon County contained in the file does not reflect any 
significant incidents during the time the Veteran served on board 
consistent with his claimed stressors.  Although a stressor of an 
injury to a friend's hand on a gun mount was corroborated, the VA 
examiner found that stressor was insufficient to result in PTSD.

Thus, if additional stressors are corroborated or if the USS 
Vernon County was awarded a Navy Unit Commendation or Battle 
Stars for actions during the period the Veteran served onboard, 
then a VA examination should be ordered.

Relevant ongoing medical records should also be requested.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request VA mental health treatment 
records from the Clarksburg, West Virginia VA 
Medical Center since April 2007 and associate 
them with the claims file.

2.  Obtain from the Social Security 
Administration the records pertinent to the 
Veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.  
Any negative search should be noted in the 
record and communicated to the Veteran.

3.  Attempt to verify through official 
sources whether the USS Vernon County was 
stationed at or near Vung Tau, Vietnam in 
June or July 1971, and whether during that 
time a bomb was dropped near the ship.  In 
addition, attempt to verify if the USS Vernon 
County was at or near Laos, Cambodia in 
September or October 1971 and ever aided, 
supported or participated directly in any 
action to rescue any POWs.  Finally, attempt 
to verify whether the awards of the Navy Unit 
Commendation and Battle Stars were awarded to 
the USS Vernon County for actions during the 
period from October 1970 to June 1972.

4.  If and only if the above development 
yields a corroborated stressor or evidence 
that the USS Vernon County received the Navy 
Unit Commendation or Battle Stars for actions 
during October 1970 to June 1972, then the 
Veteran should be afforded another VA 
examination to determine whether he suffers 
from PTSD as a result of service.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  All tests deemed necessary 
should be conducted and the results reported 
in detail.  A rationale for the opinion 
should be provided.

5.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

